Order and judgment of the Supreme Court, New York County (Richard L. Price, J.), entered on July 9, 1982, which granted the motion by petitioner William C. Kingsley to confirm the arbitration award, denied the cross motion by respondent Redevco Corporation to vacate the arbitration award and adjudged petitioner entitled to recover $187,500 plus interest upon said award, is affirmed, with costs and disbursements. Whether or not it would have been better practice for the arbitrators to interpret the rules of the American Arbitration Association in such a manner as to require that they reschedule the arbitration on five days’ written notice, the law is well established that an arbitration award will not generally be vacated because arbitrators may have made a mistake of law or fact. (Matter of Langston Enterprises [Diamond Rug & Carpet Mills], 95 AD2d 740; see, also, Matter of Raisler Corp. [New York City Housing Auth.], 32 NY2d 274.) When the arbitrators reach a just result, the courts should not intervene merely because of a possible technical violation. (Matter of Raisler Corp. [New York City Housing Auth.], supra; Matter of Langston Enterprises [Diamond Rug & Carpet Mills], supra.) Moreover, where the arbitration agreement contains a broad arbitration clause, compliance with such conditions precedent as notice *365provisions and time requirements should be resolved by the arbitrators. (Matter of United Nations Dev. Corp. v Norkin Plumbing Co., 45 NY2d 358; Matter of Langston Enterprises [Diamond Rug & Carpet Mills], supra; see, also, Matter of North Amer. Foreign Trading Corp. [Rosen], 58 AD2d 527.) Consequently, unless the arbitrators’ construction is completely irrational, which is certainly not the situation here, the arbitration award will be upheld. (Matter of Langston Enterprises [Diamond Rug & Carpet Mills], supra; Rodriguez v Consolidated Edison Co., 81 AD2d 811.) Concur — Sullivan, Carro, Milonas and Alexander, JJ.